Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

   3. Claims 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/535,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of copending application 16/535,513 discloses a method comprising: at a control plane of a network including a radio access network having radios controlled by the control plane and user plane functions controlled by the control plane: establishing first and second protocol data unit (PDU) connections each to handle the same flows of traffic for ultra-reliable low latency communications (URLLC) from user equipment to a data network through a first source radio and a second source radio, respectively; due to mobility of the user equipment, relocating the flows from the first source radio and the second source radio to a first 
wherein the receiving the notification from the first target radio is responsive to the first source radio attempting to activate the flows on the first target radio, and the first target radio performing an admission procedure on the flows that determines that the one or more of the flows cannot be activated on the first target radio, while the remaining ones of the flows can be activated on the first target radio;   
further comprising: generating a correlation identifier to associate the first PDU connection with the second PDU connection; receiving the notification that identifies the one or more of the flows that cannot be activated on the first target radio to include the correlation identifier; and responsive to the receiving, associating the first PDU connection with the second PDU connection based on the correlation identifier, and performing the commanding of the first target radio based on the associating;  
wherein the establishing includes: establishing the first PDU connection through the first source radio under control of first control plane functions of the control plane; and establishing the second PDU connection through the second source radio under control of second control plane functions of the control plane;  

wherein: the commanding the first target radio to prioritize the one or more of the flows includes commanding the first target radio through the first control plane functions;  
further comprising: at the first control plane functions: generating a correlation identifier to associate the first PDU connection with the second PDU connection and sending the correlation identifier to a policy control function of the control plane; and forwarding to the policy control function the notification that identifies the one or more of the flows that cannot be activated on the first target radio along with the correlation identifier; and at the policy control function: responsive to the notification, associating the first PDU connection with the second PDU connection based on the correlation identifier; and performing the commanding the first target radio to prioritize the one or more of the flows above the remaining ones of the flows based on the associating;   and 
wherein the network is a 5G network as defined under one or more 5G standards, and the flows are each Quality-of-Service (QoS) flows as defined under the one or more 5G standards;   
wherein the network is a 5G network as defined under one or more 5G standards, and wherein the first source radio, the second source radio, the first target radio, and the second target radio are each a respective next generation nodeB (gNB) that operates according to the one or more 5G standards.



 Applicant's claims 1-20 broaden the scope of copending application  of claims 1-16 by eliminating  receiving from the first target radio a notification that identifies one or more of the flows that cannot be activated on the first target radio and ultra-reliable low latency communications (URLLC) from the claims of  the copending application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talebi Fard et al. ( 2020/0314701) is cited to show a system which is considered pertinent to the claimed invention.  

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476